Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 and 12/30/2020 has been entered.
The amendments and remarks filed on 12/30/2020 are acknowledged and have been fully considered.  Claims 1, 3-10 and 23-25 are pending.  Claims 1, 3, 5, 7, 8 and 10 have been amended.  Claims 23-25 are newly added.  Claim 11 is cancelled.  Claims 2 and 12-22 were previously cancelled.

Response to Amendments
The previous rejections of claim 11 are moot in light of the cancellation of the claim in the amendments filed on 12/30/2020.
The previous rejections of claims 7 and 8 under 35 USC 112 pre-AIA  (first paragraph) are withdrawn in light of the claim amendments filed on 12/30/2020.
The previous rejections of claims 1 and 3-10 under pre-AIA  35 USC 103 are withdrawn in light of the claim amendments filed on 12/30/2020. 
Specification – Objection to Title
	The title is objected to for the use of the term “Living”.  The instant application and the claims are directed to method of collecting fat tissues from a person and de-immunizing and de-cellularizing the collected fat tissues.  The instant methods would not produce a ‘living’ fatty material and the title is not accurate.  It is suggested to delete the word “Living” from the title.

Claim Objections
Claims 1, 3, 7, 8 and 23-25 are objected to because of the following informalities:  The claims are objected to because they contain superfluous method steps and contain convoluted and grammatically incorrect phrases. 
In claim 1, the ‘storing the fat tissue’ is a superfluous method step. The phrases “gamma ray at a dose” in line 6 and “thawing of the fat tissue irradiated” in line 9 are grammatically incorrect. The phrase “removing lipids from the fat tissues after the gamma ray irradiation, wherein the lipids are removed by at least one of:” is convoluted. 
It is suggested to amend claim 1 as indicated below on page 6 of the office action to obviate the claim objections.
In claim 3, the species for the different types of “cold energy storage material” are listed using the phrase “selected from” and this is not the correct format.  It should be amended to “selected from the group consisting of”.
In claim 7, the phrase “the container is sealed via packing with at least a double layer” is convoluted.  It is suggested to be amended to “the container is sealed with at least a double layer packing material.”

In claims 23 and 24, the phrase “gamma ray at a dose” is grammatically incorrect.  It is suggested to be amended to “gamma radiation at a dose”.
In claim 25, the phrase “the container is sealed via a triple layer packing” is grammatically incorrect.  It is suggested to amend to “the container is sealed with a triple layer packing material.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections below are new rejections as necessitated by the amendments filed on 12/30/2020.
Claims 1, 3-10 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
absorption of the lipids using a microstructure to absorb via osmosis the lipids due to surface tension of the lipids, using a hydrophilic material, dissolving the lipids in an organic solvent, facilitating movement among lipid tissues while the lipid tissues are in contact with one another and increase opportunities of their mutual contacts to thereby separate and remove the lipids therein.”  The limitations in bold type render the claim indefinite.  The partial phrase following removal of lipids by absorption using a microstructure is not clear as it does not define the relationship between the “microstructure” and the “hydrophilic material” and how each contributes to lipid osmosis.  Claim 1 is further indefinite because it is not clear if the limitation ‘using a hydrophilic material’ is part of the absorption via osmosis step, or if it is a separate step of removing lipids by mixing the fat tissues with a hydrophilic material.  Additionally, the step of ‘facilitating movement among lipid tissues” is not an active method step; rather, it is a desired outcome.  It is not clear what actions are required to facilitate movement among the lipid tissues while the lipid tissues are in contact with one another and increase the opportunities of their mutual contacts to thereby separate and remove the lipids therein.  It is further unclear if the phrase “absorb via osmosis the lipids due to surface tension of the lipids” is reciting the mechanism by which the lipids are absorbed or if the surface tension of the lipids is changed which causes absorption of the lipids via osmosis.  It is suggested to recite the method steps in active form, for example, “absorbing lipids with a microstructure” and “facilitating movement among the lipid 
Dependent claims 3-10 and 23-25 are rejected for the same reasons.  Appropriate correction is required.
Claim 1 is suggested to be amended as follows to obviate the above claim objections and rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite.
 “Claim 1. A method for manufacturing a de-immunized and decellularized extracellular matrix (ECM), comprising:
collecting fat tissues in a container treatable by gamma irradiation;
freezing the collected fat tissues in the container;
irradiating the frozen fat tissues with gamma radiation at a dose of 40-150 kGy at a temperature from -60°C to -10°C for a period of 90 to 120 hours to reduce the immunogenic capacity of the fat tissues by inactivating the nucleic acids contained therein;
thawing the irradiated fat tissues;
removing lipids from the fat tissues after the gamma ray irradiation comprising at least one step selected from the group consisting of: pulverizing the fat tissue, absorbing the lipids with a microstructure, mixing the fat tissues with a hydrophilic material, dissolving the lipids in an organic solvent, facilitating movement among the lipid tissues by oscillation, rotation or shaking;
centrifuging the irradiated fat tissues; and
extracting the extracellular matrix (ECM).”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


The rejections below are new as necessitated by the amendments filed on 12/30/2020.
Claims 1, 3, 5, 6, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi (J. Biomed. Mater. Res., Mar. 29, 2011; Of Record) in view of Burgess (US 2011/0091353; Pub. Apr. 21, 2011; Of Record).

Choi does not teach storing the fat tissues in a container treatable by gamma radiation, freezing the fat tissue, irradiating the adipose tissue with gamma radiation at a dose of 40-150kGy at a temperature from -60°C to -10°C for a period of 90 to 120 hours, and thawing the irradiated fat tissue before the lipid removal step. 
Burgess teaches sterilizing tissues including adipose tissue (par. [0063]) with gamma radiation (par. [0062]) at total doses of at least 45kGy -150 kGy (par. [0091]). Burgess teaches the tissues are irradiated at a rate of not more than 3.0kGy/hour and preferably between 0.5kGy/hour and 1.0kGy/hour (see [0088]). Burgess teaches rates of irradiation may be optimized and that lower rates of irradiation decreases damage to the tissue (see [0087]).  Burgess teaches the total dose of the radiation depends on the nature and characteristics of the tissue being irradiated (see par. [0091]).  Since Burgess teaches tissues are irradiated at total doses of at least 45kGy – 150kGy and the rate of irradiation to be between 0.5kGy/hour and 1.0kGy/hour, it is teaching the total time of irradiation to be between 45 hours – 150 hours.  Burgess teaches the sterilizing the tissue reduces number of reactive antigens and reduces post implantation immune rejection reactions (see par. [0032]).  Burgess teaches irradiating the tissue at reduced temperatures such as -20°C, -40°C or -60 °C (see [0095],[0168],[0290]) and teaches the irradiation is performed at a temperature that protects the tissue from the radiation and suitable temperatures can be determined empirically (par. [0096]). Burgess teaches that lowering the temperature for the gamma irradiation results in a decrease in the amount of modification or damage to the collagen crosslinks (par. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Choi to produce de-cellularized ECM and add the steps of collecting the fat tissues in containers treatable by gamma irradiation, freezing the fat tissues, sterilizing with gamma radiation at doses of 45-200 kGy for a period of 45 hours – 150 hours prior to further tissue processing steps such as enzyme digestion (DNase/RNase treatment), incubation with detergents as taught by Burgess.  The artisan would have been motivated to do so because Burgess teaches sterilizing with gamma radiation reduces immunogenicity. The artisan would be motivated to perform the gamma irradiation step at low temperatures of -20°C or lower as taught by Burgess and the artisan would be motivated to do so because Burgess teaches irradiating the tissue with gamma rays at low temperatures reduces damage and protects the tissue. The artisan would be motivated to reduce the immunogenicity of the tissues in the methods of Choi because Choi teaches its ECM products are used as scaffold materials in allograft tissue engineering and it is desirable to remove immunogenic components. The artisan would be motivated to perform the 
The irradiating step limitation “to reduce immunogenic capacity of the fat tissues by inactivating the nucleic acids contained therein” pertain to the intended outcome of the instant method.  Since Choi in view of Burgess teaches the same method steps of isolating, freezing, irradiating with gamma radiation (at similar dosage, temperature and duration), thawing, removing lipids, and centrifuging the adipose tissues (with gamma radiation at the same dosage) the resultant tissue product of Choi in view of Burgess would also have the same properties of being de-immunized and decellularized, as claimed in the instant claims.  Methods are defined by their constituent steps, not by an intended use/outcome or application.  See M.P.E.P. § 2111.02.
Regarding claim 3, Burgess teaches placing the tissues in glass vials (Ex. 1 [0165], Ex. 3 [0286]) and freezing the vials on dry ice (Ex. 1 [0166], Ex. 3 [0287]) and teaches performing the gamma irradiation with the samples on dry ice (par. [0316] Ex. 5, [0394], Ex. 8).  Therefore, Burgess is teaching the tissue samples which are in the glass vials are separated and do not touch the cold energy storage material, i.e. the dry ice.
Regarding claim 5, Choi teaches harvesting the fat tissues in a container with a cap to open/close (see Fig. 1 on pg. 294).  Burgess teaches collecting the tissues in containers that comprise glass and a stopper (reads on a cap that can seal) both of 
Regarding claim 6, Burgess teaches placing the tissues in glass vials (Ex. 1 [0165], Ex. 3 [0286] – is teaching the container is made of glass).
Regarding claims 23 and 24, Burgess teaches sterilizing tissues including adipose tissue (par. [0063]) with gamma radiation (par. [0062]) at total doses of at least 45kGy -150 kGy (par. [0091]).  Burgess teaches the tissues are irradiated at a rate of not more than 3.0kGy/hour and preferably between 0.5kGy/hour and 1.0kGy/hour (see [0088]). Burgess teaches rates of irradiation may be optimized and that lower rates of irradiation decreases damage to the tissue (se [0087]).  Burgess teaches the total dose of the radiation depends on the nature and characteristics of the tissue being irradiated (see par. [0091]).  Since Burgess teaches tissues are irradiated at total doses of at least 45kGy – 150kGy and the rate of irradiation to be between 0.5kGy/hour and 1.0kGy/hour, it is teaching the total time of irradiation to be between 45 hours – 150 hours (if the rate is 1.0kGy/hour).  Since Burgess teaches the dose of gamma irradiation and the time of irradiation is a result effective variable determining the optimum or workable ranges of the dose and duration of the gamma irradiation would be characterized as routine optimization for one of ordinary skill in the art. See MPEP §2144.05 II.
The combination of Choi and Burgess renders claims 1, 3, 5, 6, 23 and 24 obvious.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Burgess as applied to claims 1, 3, 5, 6, 23 and 24 above and further in view of Fraser (US 2005/0008626; Pub. Jan. 13, 2005; Of Record).
Regarding claim 4, Choi in view of Burgess do not teach isolating fat tissues using a syringe that is treatable with gamma ray irradiation.
Fraser teaches methods to isolate fat tissues using syringes and storing in containers.  Fraser teaches syringes are used when harvesting moderate amounts of adipose tissue (par. [0055]).  Fraser teaches the components of the tissue removal system are made of materials that are capable of withstanding gamma-irradiation (par. [0092]) and teaches its methods of collecting tissues minimizes contamination (par. [0054]). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Choi in view of Burgess and harvest fat tissues with a syringe that is treatable with gamma-irradiation as taught by Fraser because Fraser teaches using tissue collecting components such as syringes to collect moderate amounts of fat tissues that can be sterilized with gamma-irradiation to minimize contamination. 
The combination of Choi, Burgess and Fraser renders claim 4 obvious.

Claims 7, 8 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Burgess as applied to claims 1, 3, 5, 6, 23 and 24 above and further in view of Wu (US 2012/0181193; Priority Jan. 19, 2011).
 Regarding claims 7, 8 and 25, Choi and Burgess do not teach a packing step to seal the container, the packing material to have at least two (claim 7) or three layers (claim 25) and at least one layer to be opaque to light (claim 8).
Wu teaches packaging material for medical devices in which the packing material has a plurality of layers (see abstract).  Wu teaches the layers can be moisture scavenging layer, an oxygen scavenging layer and teaches the packaging pouch is sealed ([0006]).  Wu teaches one layer of the packing material may include a metal foil such aluminum foil which is substantially opaque or non-transparent ([0046], see claim 18).  Wu teaches its packing materials can have two to twelve or more layers ([0030]) such as three to seven layers (see claim 8).  Wu teaches its packaging materials improves shelf life and provides a suitable barrier to moisture and/or oxygen ([0024]).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Choi in view of Burgess and to include a packing step wherein the glass containers with caps with the fat tissue as taught by Burgess can be packed in the storage pouches with at least two layers and which are opaque or non-transparent as taught by Wu.  The artisan would be motivated to do so because Wu teaches its packaging materials improves shelf life and provides a suitable barrier to moisture and/or oxygen.
The combination of Choi, Burgess and Wu renders claims 7, 8 and 25 obvious.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Burgess as applied to claims 1, 3, 5, 6, 23 and 24 above and further in view of Kent (US 6,193,891; Iss. Feb. 27, 2001; Of Record).
Regarding claim 9, Choi in view of Burgess does not teach removing the lipids from the fat tissues prior to centrifuging by absorption of the lipids through osmosis.
Kent teaches improved methods of separating lipids from biological fluids by contacting the biological fluid with a synthetic hydrated alkaline earth silicate (SHAES) (col. 11 lines 12-17).  Kent teaches SHAES is an effective capture agent for lipids (col. 11 lines 29-32).  SHAES is an absorbent (col. 9 lines 60-64).  The instant specification teaches removal of lipids when contacted with solid materials occurs by absorption via osmosis (see instant PGPub par. [0070]).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Choi in view of Burgess to produce decellularized and de-immunized ECM and add the step of contacting the biological tissues with SHAES to capture lipids from the tissue as taught by Kent. Since Choi teaches removing lipids by centrifuging, the artisan would be motivated to add an additional lipid removal step by contacting the tissues with SHAES because Kent teaches SHAES is an effective capture agent for lipids, which would result in removal of the lipids by osmosis from the fat tissue. 
The combination of Choi, Burgess and Kent renders claim 9 obvious.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Burgess as applied to claims 1, 3, 5, 6, 23 and 24 above and further in view of Kramer (A comparison of procedures to determine free fatty acids in rat heart, Journal of Lipid Research, Vol. 19, 1978; Of Record).

Kramer teaches pulverizing, contacting with organic solvents and homogenizing the tissue to extract lipids from the tissue (pg. 103 col. 2 Materials and Methods para. 2).  Kramer teaches pulverization of the tissue at dry ice temperature is the preferred method to extract intact lipids from the tissue (pg. 106 col. 1). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Choi in view of Burgess to produce de-cellularized and de-immunized ECM and add the step of pulverization at dry ice temperatures before and after the gamma ray irradiation to extract lipids from the tissue as taught by Kramer.  The artisan would have been motivated to do so because Kramer teaches pulverization of the tissue at dry ice temperature is the preferred method to extract intact lipids from the tissue (pg. 106 col. 1).  Repeating the step of pulverization to extract lipids from the tissue before and after the gamma irradiation would be obvious to one of ordinary skill in the art because Choi in view of Burgess is directed to a method comprising removal of lipids and Burgess teaches the tissue can be processed after the gamma irradiation (Ex. 6 par. [0352-0354], Ex. 8 par. [0394-0400]).  Absent any evidence of the criticality of the order of the steps, the teachings of Choi in view of Burgess and Kramer render the method of claim 10 obvious.
The combination of Choi, Burgess and Kramer renders claim 10 obvious.

Response to Arguments
Applicant’s arguments filed on 12/30/2020 have been considered but are not persuasive.  Applicant arguments pertain to the newly added limitations of “irradiating the fat tissue for 90 to 120 hours” (in claim 1), “at a dose of 80kGy for a period of 90 to 100 hours” (in claim 23), “at a dose of 120 kGy for a period of 110 to 120 hours” (in claim 24) and “pulverizing the fat tissue before and after the gamma ray irradiation” (in claim 10).  Applicants argue that the cited prior art do not teach these limitations (see page 9 of remarks filed on 12/30/2020).  Applicants argue that the rejections use improper hindsight by using applicant’s invention as an instruction manual and that the rejections do not present any teachings or suggestions to support obviousness over the cited art (pgs. 10-12). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As discussed above, Burgess teaches sterilizing tissues including adipose tissue (par. [0063]) with gamma radiation (par. [0062]) at total doses of at least 45kGy-150kGy (par. [0091]). Burgess teaches the tissues are irradiated at a rate of not more than 3.0kGy/hour and preferably between 0.5kGy/hour and 1.0kGy/hour (see [0088]). 
Therefore Burgess does provide a motivation to modify the methods of Choi that produce de-cellularized ECM and add the steps of collecting the fat tissues in containers treatable by gamma irradiation, freezing the fat tissues, sterilizing with gamma radiation at doses of 45-200 kGy for a period of 45 hours – 150 hours prior to further tissue processing steps such as enzyme digestion (DNAse/RNAse treatment). Since Burgess teaches the dose of gamma irradiation and the time of irradiation is a result effective variable determining the optimum or workable ranges of the dose and duration of the gamma irradiation would be characterized as routine optimization for one of ordinary skill in the art. See MPEP §2144.05 II.

Therefore, Kramer does provide a motivation to modify the methods of Choi in view of Burgess that produce de-cellularized and de-immunized ECM and add the step of pulverization at dry ice temperatures before and after the gamma ray irradiation to extract lipids from the tissue. The artisan would have been motivated to do so because Kramer teaches pulverization of the tissue at dry ice temperature is the preferred method to extract intact lipids from the tissue (pg. 106 col. 1). Repeating the step of pulverization to extract lipids from the tissue before and after the gamma irradiation would be obvious to one of ordinary skill in the art because Choi in view of Burgess is directed to a method comprising removal of lipids and Burgess teaches the tissue can be processed after the gamma irradiation (Ex. 6 par. [0352-0354], Ex. 8 par. [0394-0400]). Absent any evidence of the criticality of the order of the steps the teachings of Choi in view of Burgess and Kramer render the method of claim 10 obvious.
Therefore, the instant methods are rendered obvious over the cited art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/Srikanth Patury/
Examiner, Art Unit 1657